Citation Nr: 1008562	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
lung problems.


FINDING OF FACT

There is no competent evidence of a nexus between the 
Veteran's lung disability and service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With regard to claims due to asbestos exposure, there is no 
specific statutory or regulatory guidance with regard to 
claims for service connection for a disability due to 
asbestos.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  In addition, an opinion by VA's Office of General 
Counsel discusses the development of asbestos claims.  
VAOPGCPREC 4-2000. 

VA must analyze the Veteran's claim under these 
administrative protocols using the following criteria. Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether military records demonstrate evidence of asbestos 
exposure in service, and to ensure that development is 
accomplished to ascertain whether there is pre-service or 
post service occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or post 
service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
Veteran.

A disorder may be service-connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the Veteran.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

II.  Analysis 

The Veteran contends that he was exposed to asbestos during 
his service in the Navy.  The Veteran also reports being 
exposed to chemicals and solvents when operating dry cleaning 
equipment.  

The Veteran's DD-214 is not available for review; however, 
his service personnel records are available.  His personnel 
records do not contain any evidence that he was exposed to 
asbestos, or any other chemical agents.  

A review of the Veteran's service treatment records shows no 
complaints or findings of a lung disability.  On enlistment 
in December 1958, the Veteran's lungs were normal and he did 
not experience shortness of breath.  An April 1961 treatment 
record noted clear lungs and the Veteran's separation 
examination in December 1962 showed normal lungs.

In the Veteran's own claim for benefits, dated in May 2007, 
the Veteran indicates that he has not been exposed to 
asbestos, Agent Orange or herbicides, ion radiation, or 
mustard gas.  

The post service evidentiary record contains no medical 
evidence of lung problems until 2007, when the Veteran 
reported shortness of breath for the past two years.  The 
Veteran indicated that he was seen by a doctor who told him 
that his stomach was pressing into his lungs and that he 
needed to lose weight.  In May 2007, the Veteran was 
contemplating gastric surgery for morbid obesity.  The 
Veteran reported a history of working for a dry cleaning 
business for 34 years with exposure to dry cleaning fumes on 
a regular basis.  The Veteran stated, "He has no known 
exposure to asbestos or toxic chemicals other than those 
associated with the dry cleaning industry."  

In June 2007, the Veteran was seen for lung scarring of an 
uncertain etiology and the examiner noted that asbestos 
exposure needed to be ruled out.  In July 2007, an examiner 
noted that the Veteran has asbestosis with scarring on his 
chest x-ray.  He stated that the asbestosis is likely service 
related, but would ask a pulmonologist to evaluate the 
Veteran.  In July 2007, a pulmonologist reviewed the records 
and noted that there was no evidence of asbestosis and that 
the restrictive pattern on the pulmonary function test is 
most likely related to obesity and deconditioning.  

The Board notes the Veteran's own admissions that he was 
exposed to dry cleaning chemicals for 34 years post service 
and that he has no known exposure to asbestos or toxic 
chemicals other than those associated with the dry cleaning 
industry.  Thus, the objective evidence of record shows 
exposure to chemicals outside of the Veteran's military 
service.  As noted above, on the Veteran's application for 
benefits he indicated that he was not exposed to asbestos in 
service.  Given the Veteran's inconsistent statements of 
record.  The Board finds that the Veteran is not credible 
when asserting in-service asbestos exposure.  See VA Form 9 
dated October 2008.  Rather, the Board finds that the May 
2007 VA application for benefits, wherein the Veteran checks 
that he was not exposed to asbestos in service, and the May 
2007 medical report from Dr. R.E.P., wherein the Veteran gave 
a history of no history of exposure to asbestos and a post 
service 34-year history of exposure to dry cleaning solvents 
to be credible and more probative than the Veteran's current 
assertions.    

More importantly, even if the Board assumes, without 
conceding that the Veteran was exposed to asbestos while in 
service, service connection still is not warranted.  The 
probative medical evidence of record fails to relate the 
Veteran's lung disorder to service or any claimed in-service 
exposure.  At the outset, the Board notes that the VA 
examiner's opinion was conditional upon consultation with a 
pulmonologist.  The examiner wrote that the Veteran was 
exposed to asbestos in service, but would ask a pulmonologist 
to evaluate the Veteran.  Thereafter, a pulmonologist 
reviewed the record and clinical findings.  The July 2007 
pulmonologist opinion is of great probative weight, as the 
doctor is an expert in the field and had an opportunity to 
review the Veteran's records.  The pulmonologist noted an 
absence of asbestosis and related the Veteran's lung problems 
to his obesity.  The opinion is also consistent with other 
objective evidence of record, in that the service treatment 
records are negative, the Veteran's lung disorder was 
diagnosed over 40 years post service and the medical evidence 
attributes the Veteran's disorder to other nonservice related 
factors.

In conclusion, the competent evidence of record does not 
causally relate the Veteran's lung disability to his active 
service.  The Board has considered the benefit of the doubt 
doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2009), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Therefore, as the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The aforementioned notice requirements were satisfied in a 
notification letter issued in October 2007.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records VA treatment records and private medical 
records have been obtained.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for a 
lung disability; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a lung disability may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's claimed disability.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim of service 
connection for a lung disability.  See 38 C.F.R. § 
3.159(c)(4).  Again, the service treatment records provide no 
basis to grant the claim.  

The outcome of the Veteran's claim hinges on what occurred, 
or more precisely what did not occur, during service and the 
Veteran's current disability.  In the absence of evidence of 
demonstrating in-service asbestos exposure and evidence 
suggesting that his current disease is related to that 
exposure or some other event of service, a VA examination is 
not needed.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a lung disability, to 
include exposure to asbestos is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


